UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6749



OVELL T. BARBER,

                                            Plaintiff - Appellant,

          versus


MARC JACOBSON, Judge, Norfolk Circuit Court;
MICHAEL T. JUDGE, Assistant Attorney General,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-04-195-2)


Submitted:   July 15, 2004                 Decided:   July 23, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ovell T. Barber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ovell   T.    Barber   appeals      the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).          We have reviewed the record and find

that this appeal is frivolous.          Accordingly, we dismiss the appeal

on the reasoning of the district court.               See Barber v. Jacobson,

No. CA-04-195-2 (E.D. Va. Apr. 16, 2004).             We deny Barber’s motion

for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       the   court   and     argument   would   not    aid   the

decisional process.



                                                                        DISMISSED




                                       - 2 -